—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June 26, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*402Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient because it was more consistent with intentional murder rather than depraved indifference murder is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Fama, 212 AD2d 542) and, in any event, is without merit (see, People v Artis, 220 AD2d 441; People v Tankleff, 199 AD2d 550).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.